Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 16, 2020

The Court of Appeals hereby passes the following order:

A21A0719. TROIKA ENTERTAINMENT, LLC et al. v. SHARI MENDEZ.

      In this personal injury action, Shari Mendez sued Troika Entertainment Group,
Inc., Troika Entertainment, LLC, and Troika Entertainment, Inc. (collectively “Troika
Entertainment”) for damages. Troika Entertainment failed to file a timely answer, and
Mendez moved for entry of default judgment. The trial court granted Mendez’s
motion, held a hearing on damages, and on November 1, 2019, entered its “Final
Judgment and Judgment Against Troika Parties,” in which it awarded Mendez
$500,000 in damages. On February 28, 2020, Troika Entertainment filed its “Motion
to Open Default and, in the Alternative, Motion to Set Aside the Judgment.” The trial
court denied the motion, and Troika Entertainment filed this direct appeal. We,
however, lack jurisdiction.
      Because Troika Entertainment’s motion was filed after final judgment was
entered in this case, “the procedures of OCGA § 9-11-55 (b) were inapplicable, and
OCGA § 9-11-60 (d) applies.” Conseco Finance Servicing Corp. v. Hill, 252 Ga.
App. 774, 780 (7) (556 SE2d 468) (2001). Troika Entertainment was authorized to
seek to have the default judgment set aside under OCGA § 9-11-60 (d), but an appeal
from an order denying a motion to set aside under this Code section must be taken by
application for discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta,
Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d 688) (2006). “Compliance with
the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Troika Entertainment’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
direct appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/16/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.